Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	The amendments filed on 07/08/2022 have been fully considered and are made of record.
	a. Claims 1-2, 4, 6, 8, 12, 14-17 and 19 have been amended.
	b. Claims 5, 11 and 18 have been cancelled.

Response to Arguments
4.	Applicant’s arguments filed on 07/08/2022 have been considered but are moot because the new ground of rejection has been applied to amended limitations.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-4, 6-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimoto et al. (Patent NO. US 10,555,686 B1; hereinafter Kimoto) in view of Yoshida et al. (Patent NO. US 11,385,194 B2; hereinafter Yoshida).
Regarding Claim 1, Kimoto teaches a measurement circuit (circuit in Fig. 3-Fig. 6) comprising:
 a control engine (processor 52 in Fig. 3); 
an excitation source (58 in Fig. 3) coupled to the control engine (58 is coupled to 52 in Fig. 3); and 
a first set of electrodes (14/16 in Fig. 3) and a second set of electrodes (22/24 in Fig. 3) coupled to the excitation source (electrodes are coupled to 58 in Fig. 3) and configured to receive current from the excitation source (14/16 receives signal in Fig. 3; See Col. 4, Line 55 through Col. 6 line 6), wherein the control engine is configured to operate the excitation source in a first mode (fourth method measuring parasitic current is first mode; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30) and a second mode (correct measured current and calculate impedance value is second mode; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30).
Kimoto teaches the second mode (correct measured current and calculate impedance value is second mode; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30),
Kimoto is silent about wherein in the second mode: 
 the control engine configures the excitation source to provide current to the first set of electrodes; the control engine is configured to measure a first set of voltages across each electrode of the first and the second set of electrodes; the control engine configures the excitation source to provide current to the second set of electrodes; and the control engine is confiqured to measure a second set of voltages across each electrode of the first and the second set of electrodes.
Yoshida teaches the control engine (30 in Fig. 3; See Col. 3, Lines 29-50) configures the excitation source (Power supply 32 in Fig. 3; See Col. 3, Lines 29-50) to provide current to the first set of electrodes (30 provides current to first electrode 21 by switch 33 in Fig. 3; See Col. 3, Lines 29-50); the control engine is configured to measure a first set of voltages across each electrode of the first and the second set of electrodes (first and second current detection resistors 35 and 36 detect current of each electrodes 21 and 22 in Fig. 3; See Col. 3, Lines 40-60); the control engine configures the excitation source to provide current to the second set of electrodes (30 controls first and second switches 33 and 34 to provide current to first electrode 21 and second electrode 22 in Fig. 3; See Col. 3, Lines 29-50); and the control engine is configured to measure a second set of voltages across each electrode of the first and the second set of electrodes (first and second current detection resistors 35 and 36 detect current of each electrodes 21 and 22 in Fig. 3; See Col. 3, Lines 29-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kimoto and Yoshida by using in the second mode the control engine configures the excitation source to provide current to the first set of electrodes; the control engine is configured to measure a first set of voltages across each electrode of the first and the second set of electrodes; the control engine configures the excitation source to provide current to the second set of electrodes; and the control engine is configured to measure a second set of voltages across each electrode of the first and the second set of electrodes, in order to detect properties (Yoshida; Col. 1, Lines 10-15).
Regarding Claim 2, Kimoto in view of Yoshida teaches the measurement circuit of claim 1. Kimoto further teaches wherein an external object is coupled to the first set of electrodes and the second set of electrodes in the second mode (external device body is connected every time; See Col. 4, Line 55 through Col. 6 line 6).
Regarding Claim 3, Kimoto in view of Yoshida teaches the measurement circuit of claim 2. Kimoto further teaches wherein in the first mode: the control engine configures the excitation source to provide current to the first set of electrodes (fourth method measuring parasitic current by measuring voltage across all electrodes and current flows across all electrodes; See Col. 4, Line 55 through Col. 6 line 6; Col. 17, Lines 1-10); 
the control engine is configured to measure a voltage across each electrode of the first set of electrodes (fourth method measuring parasitic current by measuring voltage across all electrodes and current flows across all electrodes; See Col. 4, Line 55 through Col. 6 line 6; Col. 17, Lines 1-10); 
the control engine configures the excitation source to provide current to the second set of electrodes (fourth method measuring parasitic current by measuring voltage across all electrodes and current flows across all electrodes; See Col. 4, Line 55 through Col. 6 line 6; Col. 17, Lines 10-30); and 
the control engine is configured to measure a voltage across each electrode of the second set of electrodes (fourth method measuring parasitic current by measuring voltage across all electrodes and current flows across all electrodes; See Col. 4, Line 55 through Col. 6 line 6; Col. 17, Lines 10-30).
Regarding Claim 4, Kimoto in view of Yoshida teaches the measurement circuit of claim 3. Kimoto further teaches wherein the control engine, in the first mode (fourth method measuring parasitic current is first mode; See Col. 4 Line 55 through Col. 6, Lines 6), is configured to measure a parasitic impedance (See Col. 4 Line 55 through Col. 6, Lines 6) associated with the first and the second set of electrodes by using the voltages measured across the first and the second set of electrodes (voltage is measured by current across all electrodes; See Col. 17, Lines 1-10). 
Regarding Claim 6, Kimoto in view of Yoshida teaches the measurement circuit of claim 4. Kimoto further teaches wherein the control engine, in the second mode (correct measured current and calculate impedance value is second mode; See Col. 4 Line 55 through Col. 6, Lines 6; Col. 16 Lines 40 to Col. 17 Lines 30), is configured to measure an impedance of the first set of electrodes (See Co. 15, Lines 20-30), the second set of electrodes and the external object using the first set of voltages, the second set of voltages and the parasitic impedance (Col. 17, Lines 1-10).
Regarding Claim 7, Kimoto in view of Yoshida teaches the measurement circuit of claim 1. Kimoto further teaches wherein the control engine further comprises:
 an analog processing block coupled to the first and the second set of electrodes (See analog processing unit 72 and 74 in Fig. 3); 
an analog to digital converter (ADC) coupled to the analog processing block (See ADC unit 76 in Fig. 3); 
a digital processing block coupled to the ADC (digital processing block 70 is coupled to 76 in fig. 3); and 
a processor coupled to the digital processing block (processor 52 is coupled to 70 in fig. 3).
Regarding Claim 8, Kimoto teaches a method (circuit in Fig. 3-Fig. 6) comprising: 
providing a current (14/16 receives signal in Fig. 3) to a first set of electrodes (14/16 in Fig. 3) and a second set of electrodes (22/24 in Fig. 3) from an excitation source in a first mode (fourth method measuring parasitic current is first mode; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30); 
measuring a parasitic impedance associated with the first and the second set of electrodes (parasitic impedance is parasitic current and it is measured by electrode; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30); 
coupling an external object to the first and the second set of electrodes (external object is body; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30); 
providing a current to the first and the second set of electrodes from an excitation source in a second mode (correct impedance from parasitic impedance is second mode; See Col. 5, Lines 30-40; Col. 16, Line 40 to Col. 17 Line 30); and 
measuring an impedance of the first and the second set of electrodes and of the external object (external object is body; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30). 
Kimoto teaches the second mode (correct measured current and calculate impedance value is second mode; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30),
Kimoto is silent about wherein the second mode further includes: providing current to the first set of electrodes from the excitation source; measuring a first set of voltages across each electrode of the first and the second set of electrodes: providing current to the second set of electrodes from the excitation source; and measuring a second set of voltages across each electrode of the first and the second set of electrodes.
Yoshida teaches providing current to the first set of electrodes from the excitation source (30 provides current to first electrode 21 by switch 33 using excitation source 32 in Fig. 3; See Col. 3, Lines 29-50); measuring a first set of voltages across each electrode of the first and the second set of electrodes (first and second current detection resistors 35 and 36 detect current of each electrodes 21 and 22 in Fig. 3; See Col. 3, Lines 40-60): providing current to the second set of electrodes from the excitation source (30 provides current to second electrode 22 by switch 34 in Fig. 3; See Col. 3, Lines 29-50); and measuring a second set of voltages across each electrode of the first and the second set of electrodes (first and second current detection resistors 35 and 36 detect current/voltage of each electrodes 21 and 22 in Fig. 3; See Col. 3, Lines 29-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kimoto and Yoshida by using the second mode further includes: providing current to the first set of electrodes from the excitation source; measuring a first set of voltages across each electrode of the first and the second set of electrodes: providing current to the second set of electrodes from the excitation source; and measuring a second set of voltages across each electrode of the first and the second set of electrodes, in order to detect properties (Yoshida; Col. 1, Lines 10-15).
Regarding Claim 9, Kimoto in view of Yoshida teaches the method of claim 8. Kimoto further teaches wherein providing current to the first and the second set of electrodes in the first mode (See Col. 4, Line 55 through Col. 6 line 6) further comprises: 
providing current to the first set of electrodes from the excitation source (fourth method measuring parasitic current by measuring voltage across all electrodes and current flows across all electrodes; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30); 
measuring a voltage across the first set of electrodes (fourth method measuring parasitic current by measuring voltage across all electrodes; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30); 
providing current to the second set of electrodes from the excitation source (fourth method measuring parasitic current by measuring voltage across all electrodes and current flows across all electrodes; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30); and 
measuring a voltage across the second set of electrodes (fourth method measuring parasitic current by measuring voltage across all electrodes and current flows across all electrodes; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30).
Regarding Claim 10, Kimoto in view of Yoshida teaches the method of claim 9. Kimoto further teaches wherein measuring the parasitic impedance associated with the first and the second set of electrodes further comprises using the voltages measured across the first and the second set of electrodes (fourth method measuring parasitic current by measuring voltage across all electrodes and current flows across all electrodes; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30).
Regarding Claim 12, Kimoto in view of Yoshida teaches the method of claim 10. Kimoto further teaches wherein measuring the impedance of the first and the second set of electrodes and of the external object further comprises using the first set of voltages (voltage is measured by current across all electrodes; See Co. 17, Lines 1-30), the second set of voltages and the parasitic impedance (See Co. 17, Lines 1-30).
Regarding Claim 13, Kimoto in view of Yoshida teaches the method of claim 12. Kimoto further teaches wherein measuring the impedance of the first and the second set of electrodes and of the external object further comprises: 
providing sequentially the first and the second set of voltages to an analog processing block to generate a first signal (See analog processing unit 72 and 74 in Fig. 3); 
generating a digital signal from the first signal by an analog to digital converter (ADC) (See ADC unit 76 in Fig. 3), 
 generating a second signal from the digital signal by a digital processing block (processor 52 is coupled to 70 in fig. 3); and 
processing the second signal generated corresponding to each of the first and the second set of voltages in a processor (processor 52 in Fig. 3 processes all signals; See Col. 9, Lines 10-50).
Regarding Claim 14, Kimoto teaches a biometric monitoring device (device in Fig. 3-Fig. 6) comprising: 
a plurality of sensors configured to generate sense signals (See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30); 
a processing unit (processor 52 in Fig. 3 processes all signals; See Col. 9, Lines 10-50) coupled to the plurality of sensors and configured to generate analytic parameters from the sense signals (See Col. 9, Lines 10-50);
 a display (display 56 in Fig. 3) coupled to the processing unit and configured to display the analytic parameters generated by the processing unit (); and 
a measurement circuit (70, 72, 74, 76 and 62 in fig. 3) coupled to the processing unit and the display (70, 72, 74, 76 and 62 are coupled to 56 and 52 in fig. 3), the measurement circuit comprising:
 a control engine (processor 52 operates as control engine in Fig. 3); 
an excitation source (58 in Fig. 3) coupled to the control engine (58 is coupled to 52 in Fig. 3); and 
a first set of electrodes (14/16 in Fig. 3) and a second set of electrodes (22/24 in Fig. 3) coupled to the excitation source (electrodes are coupled to 58 in Fig. 3) and configured to receive current from the excitation source (14/16 receives signal in Fig. 3), wherein the control engine is configured to operate the excitation source in a first mode (fourth method measuring parasitic current is first mode; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30) and a second mode (correct measured current and calculate impedance value is second mode; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30).
Kimoto teaches the second mode (correct measured current and calculate impedance value is second mode; See Col. 4, Line 55 through Col. 6 line 6; Col. 16, Line 40 to Col. 17 Line 30),
Kimoto is silent about wherein in the second mode: 
 the control engine configures the excitation source to provide current to the first set of electrodes; the control engine is configured to measure a first set of voltages across each electrode of the first and the second set of electrodes; the control engine configures the excitation source to provide current to the second set of electrodes; and the control engine is confiqured to measure a second set of voltages across each electrode of the first and the second set of electrodes.
Yoshida teaches the control engine (30 in Fig. 3; See Col. 3, Lines 29-50) configures the excitation source (Power supply 32 in Fig. 3; See Col. 3, Lines 29-50) to provide current to the first set of electrodes (30 provides current to first electrode 21 by switch 33 in Fig. 3; See Col. 3, Lines 29-50); the control engine is configured to measure a first set of voltages across each electrode of the first and the second set of electrodes (first and second current detection resistors 35 and 36 detect current of each electrodes 21 and 22 in Fig. 3; See Col. 3, Lines 40-60); the control engine configures the excitation source to provide current to the second set of electrodes (30 controls first and second switches 33 and 34 to provide current to first electrode 21 and second electrode 22 in Fig. 3; See Col. 3, Lines 29-50); and the control engine is configured to measure a second set of voltages across each electrode of the first and the second set of electrodes (first and second current detection resistors 35 and 36 detect current of each electrodes 21 and 22 in Fig. 3; See Col. 3, Lines 29-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kimoto and Yoshida by using in the second mode the control engine configures the excitation source to provide current to the first set of electrodes; the control engine is configured to measure a first set of voltages across each electrode of the first and the second set of electrodes; the control engine configures the excitation source to provide current to the second set of electrodes; and the control engine is configured to measure a second set of voltages across each electrode of the first and the second set of electrodes, in order to detect properties (Yoshida; Col. 1, Lines 10-15).
Regarding Claim 15, Kimoto in view of Yoshida teaches the biometric monitoring device of claim 14. Kimoto further teaches wherein an external object is coupled to the first set of electrodes and the second set of electrodes in the second mode (external device body is connected every time; See Col. 4, Line 55 through Col. 6 line 6).
Regarding Claim 16, in view of Yoshida teaches the biometric monitoring device of claim 15. Kimoto further teaches wherein in the first mode: 
the control engine configures the excitation source to provide current to the first set of electrodes (See Co. 17, Lines 1-10);
 the control engine is configured to measure a voltage across each electrode of the first set of electrodes (See Co. 17, Lines 10-30); 
the control engine configures the excitation source to provide current to the second set of electrodes (See Co. 17, Lines 10-30); and 
the control engine is configured to measure a voltage across each electrode of the second set of electrodes (See Co. 17, Lines 10-30).
Regarding Claim 17, Kimoto in view of Yoshida teaches the biometric monitoring device of claim 16. Kimoto further teaches wherein the control engine, in the first mode (fourth method measuring parasitic current is first mode; See Col. 4 Line 55 through Col. 6, Lines 6), is configured to measure a parasitic impedance (See Col. 4 Line 55 through Col. 6, Lines 6) associated with the first and the second set of electrodes by using the voltages measured across the first and the second set of electrodes (voltage is measured by current across all electrodes; See Col. 17, Lines 1-10).
Regarding Claim 19, Kimoto in view of Yoshida teaches the biometric monitoring device of claim 17. Kimoto further teaches wherein the control engine, in the second mode (correct measured current and calculate impedance value is second mode; See Col. 4 Line 55 through Col. 6, Lines 6; Col. 16 Lines 40 to Col. 17 Lines 30), is configured to measure an impedance of the first set of electrodes (Col. 16 Lines 40 to Col. 17 Lines 30), the second set of electrodes and the external object using the first set of voltages (voltage is measured by current across all electrodes; See Co. 17, Lines 1-30), the second set of voltages and the parasitic impedance (See Co. 17, Lines 1-30).
Regarding Claim 20, Kimoto in view of Yoshida teaches the biometric monitoring device of claim 14. Kimoto further teaches wherein the control engine further comprises: 
an analog processing block coupled to the first and the second set of electrodes (See analog processing unit 72 and 74 in Fig. 3); 
an analog to digital converter (ADC) coupled to the analog processing block (See ADC unit 76 in Fig. 3); 
a digital processing block coupled to the ADC (processor 52 is coupled to 70 in fig. 3); and 
a processor coupled to the digital processing block (processor 52 in Fig. 3 processes all signals; See Col. 9, Lines 10-50). 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        
/ALVARO E FORTICH/Primary Examiner, Art Unit 2867